     Case 2:21-cv-00202-RFB-VCF Document 3 Filed 02/09/21 Page 1 of 3



1                              UNITED STATES DISTRICT COURT
2                                        DISTRICT OF NEVADA
3     DAMON R. JOHNSON,                                    Case No. 2:21-cv-00202-RFB-VCF
4                                            Plaintiff                    ORDER
5            v.
6     WASHOE COUNTY SHERIFF
      DEPARTMENT, et al.,
7
                                          Defendants
8
9
     I.     DISCUSSION
10
            On February 4, 2021, Plaintiff, an inmate in the custody of the Nevada Department
11
     of Corrections (“NDOC”), submitted a civil rights complaint under 42 U.S.C. § 1983 and
12
     filed an application to proceed in forma pauperis. (ECF Nos. 1-1, 1). Plaintiff’s application
13
     to proceed in forma pauperis is incomplete. Plaintiff has not submitted an inmate account
14
     statement for the previous six-month period. If Plaintiff has not been at the facility a full
15
     six-month period, Plaintiff must still submit an inmate account statement for the dates he
16
     has been present at the facility.
17
            Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin
18
     a civil action in this Court may apply to proceed in forma pauperis in order to file the civil
19
     action without prepaying the full $402 filing fee. To apply for in forma pauperis status, the
20
     inmate must submit all three of the following documents to the Court:
21
            (1) a completed Application to Proceed in Forma Pauperis for Inmate, this
22
            Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on
23
            page 3),
24
            (2) a Financial Certificate properly signed by both the inmate and a prison or jail
25
            official (i.e. page 4 of this Court’s approved form), and
26
            (3) a copy of the inmate’s prison or jail trust fund account statement for the
27
            previous six-month period. If Plaintiff has not been at the facility a full six-month
28
            period, Plaintiff must still submit an inmate account statement for the dates he has
     Case 2:21-cv-00202-RFB-VCF Document 3 Filed 02/09/21 Page 2 of 3



1           been present at the facility.
2           Accordingly, the Court denies Plaintiff’s application to proceed in forma pauperis
3    (ECF No. 1) without prejudice because the application is incomplete. The Court will grant
4    Plaintiff a one-time extension to file a fully complete application to proceed in forma
5    pauperis containing all three of the required documents. Plaintiff will file a fully complete
6    application to proceed in forma pauperis on or before April 12, 2021. Absent unusual
7    circumstances, the Court will not grant any further extensions of time. If Plaintiff does not
8    file a fully complete application to proceed in forma pauperis with all three required
9    documents on or before April 12, 2021, this case will be subject to dismissal without
10   prejudice for Plaintiff to file a new case with the Court when Plaintiff is able to acquire all
11   three of the documents needed to file a fully complete application to proceed in forma
12   pauperis or pays the full $402 filing fee.
13          A dismissal without prejudice means Plaintiff does not give up the right to refile the
14   case with the Court, under a new case number, when Plaintiff has all three documents
15   needed to submit with the application to proceed in forma pauperis. Alternatively, Plaintiff
16   may choose not to file an application to proceed in forma pauperis and instead pay the
17   full filing fee of $402 on or before April 12, 2021 to proceed with this case.
18          The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but the Court
19   will not file the complaint unless and until Plaintiff timely files a fully complete application
20   to proceed in forma pauperis with all three documents or pays the full $402 filing fee.
21   II.    CONCLUSION
22          For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
23   in forma pauperis (ECF No. 1) is denied without prejudice to file a new fully complete
24   application to proceed in forma pauperis with all three documents.
25          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the
26   approved form application to proceed in forma pauperis by an inmate, as well as the
27   document entitled information and instructions for filing an in forma pauperis application.
28          IT IS FURTHER ORDERED that on or before April 12, 2021, Plaintiff will either



                                                  -2-
     Case 2:21-cv-00202-RFB-VCF Document 3 Filed 02/09/21 Page 3 of 3



1    pay the full $402 filing fee for a civil action (which includes the $350 filing fee and the $52
2    administrative fee) or file with the Court:
3           (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
4           Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
5           signatures on page 3),
6           (2) a Financial Certificate properly signed by both the inmate and a prison or jail
7           official (i.e. page 4 of this Court’s approved form), and
8           (3) a copy of the inmate’s prison or jail trust fund account statement for the
9           previous six-month period. If Plaintiff has not been at the facility a full six-month
10          period, Plaintiff must still submit an inmate account statement for the dates he has
11          been present at the facility.
12          IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
13   application to proceed in forma pauperis with all three documents or pay the full $402
14   filing fee for a civil action on or before April 12, 2021, this case will be subject to dismissal
15   without prejudice for Plaintiff to refile the case with the Court, under a new case number,
16   when Plaintiff has all three documents needed to file a complete application to proceed
17   in forma pauperis or pays the the full $402 filing fee.
18          IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
19   (ECF No.1-1) but will not file it at this time.
                      2-9-2021
20         DATED: _________________
21                                                 _________________________________
                                                   UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28



                                                    -3-
